Name: 91/317/EEC: Decision of the Council and the Ministers for Health of the Member States, meeting within the Council of 4 June 1991 adopting a plan of action in the framework of the 1991 to 1993 ' Europe against AIDS' programme
 Type: Decision
 Subject Matter: health;  politics and public safety;  management
 Date Published: 1991-07-04

 Avis juridique important|31991D031791/317/EEC: Decision of the Council and the Ministers for Health of the Member States, meeting within the Council of 4 June 1991 adopting a plan of action in the framework of the 1991 to 1993 ' Europe against AIDS' programme Official Journal L 175 , 04/07/1991 P. 0026 - 0029DECISION OF THE COUNCIL AND THE MINISTERS FOR HEALTH OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 4 June 1991 adopting a plan of action in the framework of the 1991 to 1993 'Europe against AIDS' programme (91/317/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES AND THE MINISTERS FOR HEALTH OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the increase in AIDS is of major concern to Member States and the Community as demonstrated by the various instruments and Community texts adopted with a view to combating AIDS; whereas, in particular, in their resolution of 22 December 1989 on the fight against AIDS (3), the Council and the Ministers for Health, meeting within the Council, requested the Commission to develop exchanges of information and experience, defining, as a matter of priority, the details and contents of an action plan incorporating appropriate measures to prevent and control AIDS; Whereas the present plan of action for the programme 'Europe against AIDS' includes the guidelines already adopted; whereas it also contains other measures intended to contain AIDS; Whereas, without prejudice to the responsibilities of the Member States in this area, promoting cooperation and the coordination of national activities as well as their assessment at Community level and the stimulation of Community activities make a valuable contribution to the fight against AIDS; Whereas it is appropriate that a three-year plan of action should be laid down; Whereas it is necessary to estimate the Community financial resources required for implementing this plan of action; whereas the amount of these resources must be included in the financial perspective defined in the interinstitutional Agreements, HAVE DECIDED AS FOLLOWS: Article 1 1. The Commission shall implement, in close cooperation with the competent authorities of the Member States, the 1991 to 1993 plan of action set out in the Annex. For this purpose it shall be assisted by an advisory committee composed of representatives of Member States and chaired by the representative of the Commission. The duties of the committee shall in particular be: - to examine projects and measures involving cofinancing from public funds, - to coordinate, at national level, projects partly financed by non-governmental organizations. The Commission representative shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. 2. When implementing the plan of action, the Commission shall take account of projects financed under its biomedicine and health research programme and of its results, and incorporate these in the relevant measures under the action plan, ensuring that they have a complementary and synergistic effect. 3. The Commission shall collaborate with international organizations active in this field, such as the World Health Organization (WHO) and the Council of Europe. 4. The Commission shall regularly publish technical information on the progress of the plan of action. Article 2 1. The annual appropriations allocated for the activities provided for under the programme shall be adopted within the budgetary procedure. 2. The amount of the Community contribution deemed necessary to implement the action covered by this Decision for 1991 to 1992 shall be ECU 6 million. Article 3 1. The Commission, in collaboration with the advisory committee referred to in Article 1 (1), shall continuously assess the action undertaken and the priorities set. 2. The Council and the Ministers for Health of the Member States, meeting within the Council, shall carry out an evaluation of the effectiveness of the action undertaken. To this end, the Commission shall submit to the Council a report on the subject during the second half of 1992. That report shall also be sent to the European Parliament. Done at Luxembourg, 4 June 1991. The President J. LAHURE (1) OJ No C 158, 17. 6. 1991. (2) Opinion delivered on 29 May 1991 (not yet published in the Official Journal). (3) OJ No C 10, 16. 1. 1991, p. 3. ANNEX 1991 TO 1993 PLAN OF ACTION ACTION 1: Assessment of the knowledge, attitudes and behaviour of the general public and target groups - Examining the results of surveys on knowledge, attitudes and behaviour carried out in the Member States and at Community level; assessment and dissemination of the results. - Regular examination of the surveys to be carried out at Community level in this area, particularly as part of the Eurobarometer system. ACTION 2: Informing and increasing the awareness of the public and certain target groups - Studies of the information campaigns for the general public and target sections of the population and of measures to influence behaviour carried out in the Member States; dissemination of the results; encouragement of exchanges allowing experience in the Member States to be compared. - Feasibility studies: - with a view to coordinated Community action to foster the awareness of the general public and certain target groups to complement the campaigns carried out in the Member States; preparation, if appropriate, of action proposals, - for the preparation of a European code, written in layman's language and placing particular emphasis on non-discrimination against persons infected by HIV. ACTION 3: Health education for young people - Development of exchanges of information on health education measures undertaken in schools and in various training and apprenticeship schemes; encouragement of exchanges of professionals and of teaching materials and cooperation through the organization of specific seminars, intended in particular for teacher-training staff and geared towards the dissemination of new methods. - Exchanges of experience and promotion of pilot projects to make young people who are not at school aware of the need to prevent HIV infection. ACTION 4: Prevention of HIV transmission - Fostering Community self-sufficiency in blood products by encouraging voluntary unpaid donors and continuing the efforts made to ensure transfusion safety. - Adoption of Community measures for maintaining and/or improving the quality of condoms; exchanges of information on the promotion of condoms to the public at large and target groups. - Assessment of the measures implemented in the Member States to supply safer injecting materials, including new types of disposable syringes and needles. - Exchange of information on new approaches to preventing HIV transmission among certain target groups and promotion of pilot projects, if appropriate. ACTION 5: Social support, counselling and medical treatment - Exchanges of experience, evaluation and, where appropriate, promotion of 'helplines' which respect the confidentiality of calls, including encouragement of appropriate ways of informing the public that they exist. - Promotion of appropriate ways of informing persons infected by HIV about the various forms of social support, counselling and medical help available, including the various methods of care, self-support, home care, housing or other forms of accommodation. - Promotion of appropriate ways of informing health professionals about the various forms of social support, counselling and medical help available and promotion of exchanges of practical experience of them. ACTION 6: Estimating the cost of managing HIV infection - Examination of the parameters used in the Member States for identifying the health and social costs of managing HIV infection; feasibility study for the purpose of developing common approaches in this area. - Appraisal of existing HIV cost projection models with a view to the planning of social and health services and of access to early treatment; feasibility study for common approaches. ACTION 7: Gathering data on HIV/AIDS - Appropriate support for epidemiological monitoring systems in the Member States to improve the quality of data at Community level. - Support for the European Centre for the Epidemiological Monitoring of AIDS (WHO-EC Collaborative Centre in Paris) in order to continue to ensure that there is a reliable and widely accessible database at Community level and dissemination of epidemiological data and reliable analyses. - Study on the feasibility of establishing common and/or comparable methodologies for gathering data on HIV infection, with due regard for the principle of the confidentiality of personal data and of appropriate information for the persons concerned. ACTION 8: Enhancement of human resources - Surveys of pre- and post-qualification training given to public health workers and to workers responsible for health care, social support and counselling for HIV-infected persons and persons close to them; exchange of experience. - Introduction of an exchange programme for the professionals concerned. - Exchange of information and promotion of appropriate teaching materials and tools to accelerate the education and continuous training of professionals. ACTION 9: Measures to combat discrimination against HIV-infected persons and persons close to them - Regular analysis at Community level, in cooperation with the Member States, of situations which might be discriminatory. - Exchange of information on measures taken by the Member States to avoid discrimination. - Where necessary, proposal of appropriate measures at Community level. ACTION 10: Research and international cooperation - Contribution to Community action within the third framework programme of research and contribution to the field of international cooperation.